UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2016 (Unaudited) Common Stocks - 99.7% Shares Value ($) Automobiles & Components - .1% Goodyear Tire & Rubber 723 Banks - 10.9% Bank of America 44,467 695,909 BB&T 5,950 224,434 Citigroup 10,389 490,672 Comerica 4,534 214,549 JPMorgan Chase & Co. 17,608 1,172,517 SunTrust Banks 6,679 292,540 Capital Goods - 6.7% General Dynamics 1,273 197,519 Honeywell International 3,551 414,011 Northrop Grumman 654 139,923 Raytheon 5,785 787,512 United Technologies 3,633 369,113 Consumer Services - .8% Carnival 4,449 Diversified Financials - 13.1% Berkshire Hathaway, Cl. B 6,174 a 891,958 Charles Schwab 10,154 320,562 E*TRADE Financial 11,837 a 344,693 Goldman Sachs Group 3,175 512,032 Morgan Stanley 16,867 540,756 Raymond James Financial 3,810 221,780 Synchrony Financial 16,087 450,436 Voya Financial 15,675 451,754 Energy - 14.5% EOG Resources 8,185 791,571 Halliburton 12,179 546,594 Hess 7,737 414,858 Kinder Morgan 12,814 296,388 Occidental Petroleum 15,586 1,136,531 Phillips 66 5,786 b 466,062 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Energy - 14.5% (continued) Pioneer Natural Resources 2,479 460,226 Exchange-Traded Funds - .4% iShares Russell 1000 Value ETF 1,098 Food, Beverage & Tobacco - 8.4% Archer-Daniels-Midland 6,562 276,720 Coca-Cola 6,641 281,047 Coca-Cola European Partners 5,325 212,468 ConAgra Foods 8,680 408,915 Kellogg 4,535 351,326 Molson Coors Brewing, Cl. B 5,783 634,973 Mondelez International, Cl. A 4,799 210,676 Health Care Equipment & Services - 5.3% Abbott Laboratories 8,331 352,318 Boston Scientific 14,510 a 345,338 Humana 956 169,107 Laboratory Corporation of America Holdings 1,330 a 182,848 UnitedHealth Group 2,027 283,780 Zimmer Biomet Holdings 1,431 186,059 Insurance - 5.9% Allstate 4,036 279,210 Chubb 2,796 351,317 FNF Group 4,505 166,280 Hartford Financial Services Group 7,464 319,608 Prudential Financial 6,913 564,446 Materials - 4.8% CF Industries Holdings 8,363 203,639 Dow Chemical 2,602 134,862 Martin Marietta Materials 1,339 239,828 Packaging Corporation of America 3,552 288,636 Vulcan Materials 4,335 493,020 Media - 3.9% Omnicom Group 4,126 350,710 Time Warner 7,555 601,454 Viacom, Cl. B 3,889 148,171 Common Stocks - 99.7% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 5.9% Bristol-Myers Squibb 2,344 126,388 Eli Lilly & Co. 4,172 334,845 Merck & Co. 10,728 669,534 Pfizer 16,039 543,241 Real Estate - 1.3% Communications Sales & Leasing 11,514 c Retailing - 1.0% Staples 33,183 Semiconductors & Semiconductor Equipment - 4.5% Applied Materials 14,166 427,105 Microchip Technology 8,327 b 517,440 Texas Instruments 4,922 345,426 Software & Services - 4.0% Alphabet, Cl. A 340 a 273,380 eBay 6,946 a 228,523 Oracle 10,583 415,700 Teradata 7,302 a 226,362 Technology Hardware & Equipment - 4.4% Apple 1,814 205,073 Cisco Systems 23,095 732,573 Corning 13,735 324,833 Telecommunication Services - 1.9% AT&T 13,070 Transportation - 1.9% Delta Air Lines 8,803 346,486 United Continental Holdings 3,719 a 195,136 Total Common Stocks (cost $23,983,053) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $119,763) 119,763 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $351,038) 351,038 d Total Investments (cost $24,453,854) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $978,282 and the value of the collateral held by the fund was $1,003,118, consisting of cash collateral of $351,038 and U.S. Government & Agency securities valued at $652,080. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Energy 14.5 Diversified Financials 13.1 Banks 10.9 Food, Beverage & Tobacco 8.4 Capital Goods 6.7 Insurance 5.9 Pharmaceuticals, Biotechnology & Life Sciences 5.9 Health Care Equipment & Services 5.3 Materials 4.8 Semiconductors & Semiconductor Equipment 4.5 Technology Hardware & Equipment 4.4 Software & Services 4.0 Media 3.9 Telecommunication Services 1.9 Transportation 1.9 Money Market Investments 1.7 Real Estate 1.3 Retailing 1.0 Consumer Services .8 Exchange-Traded Funds .4 Automobiles & Components .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 28,210,397 - - Exchange-Traded Funds 115,971 - - Mutual Funds 470,801 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $4,343,315, consisting of $4,732,036 gross unrealized appreciation and $388,721 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios,MidCap Stock Portfolio September 30, 2016 (Unaudited) Common Stocks - 99.5% Shares Value ($) Banks - 4.7% BancorpSouth 73,670 1,709,144 Cathay General Bancorp 69,395 2,135,978 Commerce Bancshares 4,940 243,344 East West Bancorp 15,465 567,720 First Horizon National 31,460 479,136 Synovus Financial 89,990 2,927,375 Capital Goods - 12.2% BWX Technologies 60,210 2,310,258 Curtiss-Wright 29,600 2,696,856 GATX 36,585 a 1,629,862 HD Supply Holdings 60,615 b 1,938,468 Huntington Ingalls Industries 5,585 856,851 KBR 57,705 873,077 Lennox International 19,915 a 3,127,252 Owens Corning 33,990 1,814,726 Spirit AeroSystems Holdings, Cl. A 44,055 b 1,962,210 Wabtec 24,740 a 2,020,021 Woodward 31,170 1,947,502 Consumer Durables & Apparel - 5.5% Brunswick 55,420 2,703,388 Kate Spade & Company 13,700 b 234,681 KB Home 78,680 1,268,322 NVR 1,470 b 2,410,609 Tempur Sealy International 37,700 a,b 2,139,098 TRI Pointe Group 58,805 b 775,050 Consumer Services - 2.5% Brinker International 39,870 a 2,010,644 Darden Restaurants 34,865 2,137,922 Wyndham Worldwide 2,270 152,839 Diversified Financials - 3.1% Affiliated Managers Group 13,850 b 2,004,095 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Diversified Financials - 3.1% (continued) CBOE Holdings 11,315 733,778 SEI Investments 57,100 2,604,331 Energy - 3.2% CONSOL Energy 48,400 929,280 Dril-Quip 36,210 b 2,018,345 World Fuel Services 55,950 2,588,247 Food & Staples Retailing - 1.3% Sprouts Farmers Markets 110,980 a,b Food, Beverage & Tobacco - 3.3% Dean Foods 135,960 a 2,229,744 Ingredion 26,450 3,519,437 Health Care Equipment & Services - 5.7% Allscripts Healthcare Solutions 181,620 b 2,391,935 Hologic 34,925 b 1,356,138 Teleflex 18,875 3,171,944 Tenet Healthcare 8,950 a,b 202,807 WellCare Health Plans 24,000 b 2,810,160 Insurance - 6.2% Aspen Insurance Holdings 20,630 961,152 CNO Financial Group 136,360 2,082,217 Hanover Insurance Group 26,295 1,983,169 Old Republic International 124,260 2,189,461 Primerica 41,145 a 2,181,919 Reinsurance Group of America 12,945 1,397,283 Materials - 8.0% Bemis 18,820 960,008 Cabot 54,295 2,845,601 Celanese, Ser. A 12,900 858,624 Commercial Metals 120,650 1,953,323 PolyOne 34,605 1,169,995 Reliance Steel & Aluminum 38,520 2,774,596 Steel Dynamics 54,745 1,368,077 Worthington Industries 39,745 1,908,952 Common Stocks - 99.5% (continued) Shares Value ($) Media - .9% New York Times, Cl. A 122,725 Pharmaceuticals, Biotechnology & Life Sciences - 4.9% Agilent Technologies 19,150 901,773 Charles River Laboratories International 30,820 b 2,568,539 Mettler-Toledo International 6,300 b 2,644,929 United Therapeutics 19,475 a,b 2,299,608 Real Estate - 9.5% General Growth Properties 71,665 c 1,977,954 Hospitality Properties Trust 67,535 c 2,007,140 Kilroy Realty 20,355 c 1,411,619 Lamar Advertising, Cl. A 45,095 c 2,945,154 Tanger Factory Outlet Centers 65,700 c 2,559,672 Taubman Centers 36,685 c 2,729,731 Weingarten Realty Investors 71,570 c 2,789,799 Retailing - 3.3% American Eagle Outfitters 152,680 a 2,726,865 Big Lots 52,040 a 2,484,910 Foot Locker 8,680 a 587,810 Semiconductors & Semiconductor Equipment - .4% Integrated Device Technology 29,345 b Software & Services - 10.6% Acxiom 31,250 b 832,813 ANSYS 6,415 b 594,093 Citrix Systems 28,525 b 2,430,900 Convergys 61,765 1,878,891 CoreLogic 48,530 b 1,903,347 Leidos Holdings 53,600 2,319,808 Manhattan Associates 32,550 b 1,875,531 Mentor Graphics 117,550 3,108,022 NeuStar, Cl. A 50,360 a,b 1,339,072 Nuance Communications 128,805 b 1,867,672 VeriSign 3,380 a,b 264,451 Technology Hardware & Equipment - 4.8% Arrow Electronics 17,265 b 1,104,442 Belden 24,080 1,661,279 Ingram Micro, Cl. A 37,085 1,322,451 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Technology Hardware & Equipment - 4.8% (continued) InterDigital 16,720 1,324,224 NCR 88,035 b 2,833,847 Telecommunication Services - .5% CenturyLink 34,505 a Transportation - 2.2% Alaska Air Group 37,160 a 2,447,358 JetBlue Airways 80,410 b 1,386,268 Utilities - 6.7% FirstEnergy 58,775 1,944,277 Great Plains Energy 86,330 2,355,946 MDU Resources Group 105,900 2,694,096 NiSource 62,680 1,511,215 Westar Energy 52,390 2,973,132 WGL Holdings 2,790 174,933 Total Common Stocks (cost $156,941,023) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,118,796) 1,118,796 d Investment of Cash Collateral for Securities Loaned - 9.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $17,110,623) 17,110,623 d Total Investments (cost $175,170,442) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $27,393,942 and the value of the collateral held by the fund was $27,880,854, consisting of cash collateral of $17,110,623 and U.S. Government & Agency securities valued at $10,770,231. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 12.2 Software & Services 10.6 Money Market Investments 10.5 Real Estate 9.5 Materials 8.0 Utilities 6.7 Insurance 6.2 Health Care Equipment & Services 5.7 Consumer Durables & Apparel 5.5 Pharmaceuticals, Biotechnology & Life Sciences 4.9 Technology Hardware & Equipment 4.8 Banks 4.7 Food, Beverage & Tobacco 3.3 Retailing 3.3 Energy 3.2 Diversified Financials 3.1 Consumer Services 2.5 Transportation 2.2 Food & Staples Retailing 1.3 Media .9 Telecommunication Services .5 Semiconductors & Semiconductor Equipment .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, MidCap Stock Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 172,433,165 - - Mutual Funds 18,229,419 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $15,492,142, consisting of $22,436,500 gross unrealized appreciation and $6,944,358 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2016 (Unaudited) Common Stocks - 98.2% Shares Value ($) Automobiles & Components - 1.7% American Axle & Manufacturing Holdings 59,995 a 1,033,114 Cooper-Standard Holding 13,454 a 1,329,255 Dorman Products 20,333 a 1,299,279 Drew Industries 18,145 1,778,573 Fox Factory Holding 10,711 a 246,032 Gentherm 24,627 a 773,780 Motorcar Parts of America 9,250 a 266,215 Standard Motor Products 11,203 535,055 Superior Industries International 15,892 463,411 Winnebago Industries 18,060 b 425,674 Banks - 10.6% Ameris Bancorp 28,445 994,153 Astoria Financial 56,164 819,994 Banc of California 41,355 722,058 Bank Mutual 29,561 227,028 Banner 16,819 735,663 BofI Holding 37,777 a,b 846,205 Boston Private Financial Holdings 61,126 784,247 Brookline Bancorp 59,282 722,648 Cardinal Financial 18,948 494,353 Central Pacific Financial 27,298 687,637 City Holding 11,305 568,528 Columbia Banking System 44,913 1,469,553 Community Bank System 28,636 1,377,678 Customers Bancorp 22,930 a 576,919 CVB Financial 78,237 1,377,754 Dime Community Bancshares 29,602 496,130 First BanCorp 67,211 a 349,497 First Commonwealth Financial 49,993 504,429 First Financial Bancorp 49,734 1,086,191 First Financial Bankshares 42,849 b 1,561,418 First Midwest Bancorp 55,406 1,072,660 First NBC Bank Holding 10,807 a 102,018 Glacier Bancorp 57,914 1,651,707 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Banks - 10.6% (continued) Great Western Bancorp 39,754 1,324,603 Hanmi Financial 28,113 740,496 Home BancShares 87,714 1,825,328 Hope Bancorp 87,332 1,516,957 Independent Bank 21,052 1,138,703 LegacyTexas Financial Group 26,869 849,866 LendingTree 4,224 a,b 409,348 NBT Bancorp 32,730 1,075,835 Northfield Bancorp 40,375 650,037 Northwest Bancshares 63,571 998,700 OFG Bancorp 27,406 277,075 Old National Bancorp 92,485 1,300,339 Opus Bank 10,237 362,083 Oritani Financial 35,711 561,377 Pinnacle Financial Partners 29,108 1,574,161 Provident Financial Services 37,489 795,891 S&T Bancorp 20,236 586,642 ServisFirst Bancshares 15,717 b 815,869 Simmons First National, Cl. A 17,628 879,637 Southside Bancshares 21,428 689,553 Sterling Bancorp 93,131 1,629,792 Texas Capital Bancshares 31,230 a 1,715,152 Tompkins Financial 9,634 736,134 TrustCo Bank 58,886 417,502 UMB Financial 32,866 1,953,884 United Bankshares 47,734 b 1,798,140 United Community Banks 44,237 929,862 Walker & Dunlop 16,013 a 404,488 Westamerica Bancorporation 18,802 956,646 Wintrust Financial 34,030 1,891,047 Capital Goods - 9.7% AAON 32,826 946,045 AAR 20,991 657,438 Actuant, Cl. A 40,824 b 948,750 Aegion 22,030 a 420,112 Aerojet Rocketdyne Holdings 50,905 a 894,910 Aerovironment 9,699 a 236,753 Alamo Group 7,963 524,682 Albany International, Cl. A 18,642 790,048 Common Stocks - 98.2% (continued) Shares Value ($) Capital Goods - 9.7% (continued) American Woodmark 10,588 a 853,075 Apogee Enterprises 18,517 827,525 Applied Industrial Technologies 27,414 1,281,330 Astec Industries 15,558 931,457 AZZ 18,199 1,187,849 Barnes Group 37,011 1,500,796 Briggs & Stratton 26,629 496,631 Chart Industries 25,628 a 841,367 CIRCOR International 10,478 624,070 Comfort Systems USA 29,354 860,366 Cubic 15,512 726,117 DXP Enterprises 7,098 a 200,093 Encore Wire 13,980 514,045 Engility Holdings 12,341 a 388,741 EnPro Industries 13,274 b 754,229 ESCO Technologies 15,814 734,086 Federal Signal 49,967 662,562 Franklin Electric 24,858 1,011,969 General Cable 37,624 563,608 Gibraltar Industries 24,698 a 917,531 Greenbrier Companies 22,099 b 780,095 Griffon 22,456 381,977 Harsco 50,398 500,452 Hillenbrand 48,336 1,529,351 John Bean Technologies 18,601 1,312,301 Kaman 16,406 720,552 Lindsay 5,993 b 443,362 Lydall 14,798 a 756,622 Mercury Systems 23,140 a 568,550 Moog, Cl. A 25,098 a 1,494,335 Mueller Industries 41,107 1,332,689 MYR Group 15,977 a 480,908 National Presto Industries 2,856 250,728 Patrick Industries 8,297 a 513,750 PGT 29,745 a 317,379 Powell Industries 6,957 278,628 Proto Labs 16,969 a,b 1,016,613 Quanex Building Products 31,665 546,538 Raven Industries 22,464 517,346 Simpson Manufacturing 29,671 1,304,040 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Capital Goods - 9.7% (continued) SPX 35,216 a 709,250 SPX FLOW 28,667 886,384 Standex International 10,258 952,660 TASER International 35,312 a,b 1,010,276 Tennant 10,556 684,029 Titan International 26,746 270,670 Trex 22,832 a 1,340,695 Universal Forest Products 15,623 1,538,709 Veritiv 3,815 a 191,399 Vicor 1,144 a 13,270 Wabash National 53,535 a 762,338 Watts Water Technologies, Cl. A 17,770 1,152,207 Commercial & Professional Services - 5.5% ABM Industries 37,460 1,487,162 Brady, Cl. A 36,392 1,259,527 Brink's 35,077 1,300,655 CDI 8,644 49,011 Essendant 20,566 422,014 Exponent 16,282 831,359 G&K Services, Cl. A 15,157 1,447,342 Healthcare Services Group 47,657 b 1,886,264 Heidrick & Struggles International 15,707 291,365 Insperity 14,930 1,084,515 Interface 54,050 902,094 Kelly Services, Cl. A 26,769 514,500 Korn/Ferry International 35,635 748,335 Matthews International, Cl. A 20,526 1,247,160 Mobile Mini 27,236 822,527 Multi-Color 8,544 563,904 Navigant Consulting 32,752 a 662,245 On Assignment 36,879 a 1,338,339 R.R. Donnelley & Sons 148,662 2,336,967 Resources Connection 32,228 481,486 Team 19,980 a 653,546 Tetra Tech 36,675 1,300,862 TrueBlue 30,547 a 692,195 UniFirst 11,086 1,461,800 US Ecology 12,841 575,790 Viad 13,869 511,350 Common Stocks - 98.2% (continued) Shares Value ($) Commercial & Professional Services - 5.5% (continued) WageWorks 24,081 a 1,466,774 Consumer Durables & Apparel - 3.4% Arctic Cat 2,882 b 44,642 Callaway Golf 77,614 901,099 Cavco Industries 6,235 a 617,577 Crocs 56,695 a 470,568 Ethan Allen Interiors 20,848 651,917 G-III Apparel Group 28,603 a 833,777 Iconix Brand Group 41,516 a 337,110 Installed Building Products 10,551 a,b 378,464 iRobot 19,885 a,b 874,542 La-Z-Boy 39,585 972,208 LGI Homes 8,782 a,b 323,529 M.D.C. Holdings 24,968 644,174 M/I Homes 17,469 a,b 411,744 Meritage Homes 30,469 a 1,057,274 Movado Group 12,012 258,018 Nautilus 18,185 a 413,163 Oxford Industries 9,997 676,797 Perry Ellis International 14,574 a 280,987 Steven Madden 37,237 a 1,286,911 Sturm Ruger & Co. 14,214 b 821,001 TopBuild 30,041 a 997,361 Unifi 6,466 a 190,294 Universal Electronics 8,629 a 642,515 Vera Bradley 21,892 a 331,664 WCI Communities 9,694 a 229,942 Wolverine World Wide 69,626 1,603,487 Consumer Services - 3.0% American Public Education 10,067 a 199,427 Belmond, Cl. A 51,185 a 650,561 Biglari Holdings 752 a 327,887 BJ's Restaurants 17,256 a 613,451 Bob Evans Farms 13,732 525,936 Boyd Gaming 61,917 a 1,224,718 Capella Education 5,943 344,932 Career Education 51,594 a 350,323 Chuy's Holdings 11,510 a 321,589 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Consumer Services - 3.0% (continued) DineEquity 13,417 1,062,492 El Pollo Loco Holdings 15,034 a 189,278 Fiesta Restaurant Group 18,536 a 444,864 Interval Leisure Group 67,076 1,151,695 Marcus 10,120 253,405 Marriott Vacations Worldwide 15,231 1,116,737 Monarch Casino & Resort 6,498 a 163,555 Papa John's International 17,986 1,418,196 Popeyes Louisiana Kitchen 17,254 a 916,878 Red Robin Gourmet Burgers 7,342 a 329,949 Regis 16,914 a 212,271 Ruby Tuesday 27,633 a 69,083 Ruth's Hospitality Group 28,065 396,278 Scientific Games, Cl. A 41,872 a 471,897 Sonic 34,830 911,849 Strayer Education 7,765 a 362,470 Diversified Financials - 2.4% Calamos Asset Management, Cl. A 1,107 7,550 Capstead Mortgage 67,854 c 639,863 Encore Capital Group 15,456 a,b 347,451 Enova International 15,929 a 154,193 Evercore Partners, Cl. A 29,577 1,523,511 EZCORP, Cl. A 23,359 a 258,351 Financial Engines 37,553 b 1,115,700 FirstCash 34,057 1,603,404 Green Dot, Cl. A 29,452 a 679,163 Greenhill & Co. 21,232 500,438 Interactive Brokers Group, Cl. A 45,039 b 1,588,526 INTL. FCStone 9,952 a 386,635 Investment Technology Group 17,301 296,539 Piper Jaffrays 12,333 a 595,684 PRA Group 32,909 a,b 1,136,677 Virtus Investment Partners 2,597 b 254,142 World Acceptance 6,316 a 309,737 Energy - 3.2% Archrock 49,445 646,741 Atwood Oceanics 51,825 b 450,359 Basic Energy Services 21,706 a,b 18,003 Common Stocks - 98.2% (continued) Shares Value ($) Energy - 3.2% (continued) Bill Barrett 54,650 a 303,854 Bonanza Creek Energy 86,885 a,b 88,623 Bristow Group 24,254 b 340,041 CARBO Ceramics 14,459 158,181 Carrizo Oil & Gas 40,878 a 1,660,464 Cloud Peak Energy 43,634 a 237,369 Contango Oil & Gas 25,529 a 260,906 Era Group 10,874 a 87,536 Exterran 18,210 285,533 Geospace Technologies 11,124 a 216,696 Green Plains 22,337 585,229 Gulf Island Fabrication 9,026 83,039 GulfMark Offshore, Cl. A 33,051 a 55,526 Helix Energy Solutions Group 74,709 a 607,384 Hornbeck Offshore Services 25,455 a,b 140,003 Matrix Service 24,747 a 464,254 Newpark Resources 53,270 a 392,067 Northern Oil and Gas 65,150 a,b 174,602 PDC Energy 37,798 a 2,534,734 Pioneer Energy Services 47,430 a 191,617 REX American Resources 3,697 a 313,358 SEACOR Holdings 9,136 a,b 543,501 Synergy Resources 132,270 a,b 916,631 Tesco 34,444 281,063 TETRA Technologies 65,513 a 400,284 Tidewater 50,566 b 142,596 Unit 38,853 a 722,666 US Silica Holdings 43,440 b 2,022,566 Food & Staples Retailing - .5% Andersons 15,351 555,399 SpartanNash 26,201 757,733 SUPERVALU 186,354 a 929,906 Food, Beverage & Tobacco - 1.9% B&G Foods 47,376 b 2,329,952 Calavo Growers 11,319 740,602 Cal-Maine Foods 17,728 b 683,237 Darling Ingredients 118,249 a 1,597,544 J&J Snack Foods 9,755 1,162,016 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Food, Beverage & Tobacco - 1.9% (continued) Sanderson Farms 14,528 b 1,399,482 Seneca Foods, Cl. A 3,166 a 89,408 Universal 18,204 b 1,059,837 Health Care Equipment & Services - 8.5% Abaxis 16,834 868,971 Aceto 21,592 410,032 Adeptus Health, Cl. A 9,536 a,b 410,525 Air Methods 22,886 a,b 720,680 Almost Family 4,966 a 182,600 Amedisys 19,779 a 938,316 AMN Healthcare Services 34,385 a 1,095,850 Analogic 9,725 b 861,635 AngioDynamics 28,054 a 492,067 Anika Therapeutics 9,616 a 460,126 BioTelemetry 23,314 a 432,941 Cantel Medical 25,326 1,974,921 Chemed 12,317 1,737,559 Computer Programs & Systems 3,372 b 87,874 CONMED 14,139 566,408 CorVel 7,586 a 291,302 Cross Country Healthcare 22,752 a 268,019 CryoLife 11,604 203,882 Cynosure, Cl. A 19,073 a 971,579 Diplomat Pharmacy 31,633 a,b 886,040 Ensign Group 29,538 594,600 Haemonetics 37,879 a 1,371,599 HealthEquity 30,149 a,b 1,141,140 HealthStream 14,103 a 389,243 Healthways 26,280 a 695,369 HMS Holdings 64,682 a 1,434,000 ICU Medical 9,675 a 1,222,726 Inogen 12,630 a,b 756,537 Integer Holdings 15,658 a 339,622 Integra LifeSciences Holdings 22,474 a 1,855,229 Invacare 16,612 185,556 Kindred Healthcare 60,534 618,657 Landauer 7,625 339,160 LHC Group 6,943 a 256,058 Magellan Health 16,174 a 869,029 Common Stocks - 98.2% (continued) Shares Value ($) Health Care Equipment & Services - 8.5% (continued) Masimo 33,258 a 1,978,518 Medidata Solutions 39,667 a 2,211,832 Meridian Bioscience 28,214 544,248 Merit Medical Systems 28,182 a 684,541 Natus Medical 25,927 a 1,018,672 Neogen 24,503 a 1,370,698 Omnicell 23,279 a 891,586 PharMerica 19,622 a 550,790 Providence Service 7,760 a 377,369 Quality Systems 31,016 351,101 Quorum Health 18,852 a 118,202 Select Medical Holdings 76,217 a 1,028,929 Surgical Care Affiliates 19,656 a 958,427 SurModics 11,952 a 359,636 U.S. Physical Therapy 8,450 529,815 Vascular Solutions 10,116 a 487,895 Zeltiq Aesthetics 22,121 a,b 867,586 Household & Personal Products - .6% Central Garden & Pet 12,204 a 317,304 Central Garden & Pet, Cl. A 18,589 a 461,007 Inter Parfums 12,560 405,311 Medifast 11,507 434,850 WD-40 10,774 1,211,321 Insurance - 3.0% American Equity Investment Life Holding 58,763 1,041,868 AMERISAFE 15,524 912,501 eHealth 11,429 a 128,119 Employers Holdings 24,714 737,219 HCI Group 5,626 170,805 Horace Mann Educators 24,892 912,292 Infinity Property & Casualty 6,338 523,709 Maiden Holdings 54,581 b 692,633 Navigators Group 6,461 626,200 ProAssurance 37,484 1,967,160 RLI 26,018 1,778,590 Safety Insurance Group 11,955 803,615 Selective Insurance Group 42,073 1,677,030 Stewart Information Services 13,860 616,077 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Insurance - 3.0% (continued) United Fire Group 12,336 522,060 United Insurance Holdings 18,406 312,534 Universal Insurance Holdings 27,730 698,796 Materials - 5.7% A. Schulman 16,710 486,595 AK Steel Holding 172,368 a,b 832,537 American Vanguard 24,989 401,323 Balchem 20,539 1,592,389 Boise Cascade 24,106 a 612,292 Calgon Carbon 37,249 565,067 Century Aluminum 25,331 a 176,050 Chemours 128,862 2,061,792 Clearwater Paper 13,534 a 875,244 Deltic Timber 5,845 395,882 Flotek Industries 27,908 a,b 405,782 FutureFuel 22,262 251,115 Glatfelter 29,608 641,901 H.B. Fuller 37,949 1,763,490 Hawkins 4,260 184,586 Haynes International 5,991 222,326 Headwaters 58,111 a 983,238 Ingevity 27,919 b 1,287,066 Innophos Holdings 14,352 560,159 Innospec 17,320 1,053,229 Intrepid Potash 31,384 a 35,464 Kaiser Aluminum 14,238 1,231,445 KapStone Paper and Packaging 59,418 1,124,189 Koppers Holdings 14,649 a 471,405 Kraton 18,284 a,b 640,671 LSB Industries 9,842 a,b 84,444 Materion 15,893 488,074 Myers Industries 16,620 215,894 Neenah Paper 12,279 970,164 Olympic Steel 9,943 219,740 Quaker Chemical 9,347 990,128 Rayonier Advanced Materials 37,686 b 503,862 Schweitzer-Mauduit International 23,822 918,576 Stepan 14,241 1,034,751 Stillwater Mining 83,167 a 1,111,111 Common Stocks - 98.2% (continued) Shares Value ($) Materials - 5.7% (continued) SunCoke Energy 46,193 370,468 TimkenSteel 31,589 a 330,105 Tredegar 24,178 449,469 US Concrete 8,007 a,b 368,842 Media - .6% E.W. Scripps, Cl. A 45,059 a,b 716,438 Gannett Company 93,013 1,082,671 Harte-Hanks 25,401 41,150 Scholastic 15,850 623,856 World Wrestling Entertainment, Cl. A 20,474 436,096 Pharmaceuticals, Biotechnology & Life Sciences - 3.6% Acorda Therapeutics 32,543 a,b 679,498 Albany Molecular Research 16,669 a,b 275,205 AMAG Pharmaceuticals 25,177 a,b 617,088 Amphastar Pharmaceuticals 27,026 a 512,683 ANI Pharmaceuticals 5,170 a 343,029 Cambrex 24,081 a 1,070,641 DepoMed 46,456 a,b 1,160,006 Eagle Pharmaceuticals 4,518 a,b 316,260 Emergent BioSolutions 27,362 a 862,724 Enanta Pharmaceuticals 10,507 a 279,591 Impax Laboratories 57,723 a 1,368,035 Lannett 20,486 a,b 544,313 Ligand Pharmaceuticals 13,357 a,b 1,363,215 Luminex 32,306 a 733,992 Medicines 47,196 a,b 1,781,177 MiMedx Group 67,874 a,b 582,359 Momenta Pharmaceuticals 42,898 a 501,478 Nektar Therapeutics 92,396 a,b 1,587,363 Phibro Animal Health, Cl. A 10,979 298,409 Repligen 22,310 a 673,539 SciClone Pharmaceuticals 47,312 a 484,948 Spectrum Pharmaceuticals 50,435 a 235,531 Supernus Pharmaceuticals 35,893 a 887,634 Real Estate - 6.9% Acadia Realty Trust 56,576 c 2,050,314 Agree Realty 14,176 c 700,861 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Real Estate - 6.9% (continued) American Assets Trust 29,405 c 1,275,589 CareTrust 44,216 c 653,512 Cedar Realty Trust 39,978 c 287,842 Chesapeake Lodging Trust 47,504 c 1,087,842 CoreSite Realty 25,724 c 1,904,605 Cousins Properties 159,721 c 1,667,487 DiamondRock Hospitality 149,386 c 1,359,413 EastGroup Properties 24,081 c 1,771,398 Forestar Group 16,830 a,b,c 197,079 Four Corners Property Trust 44,859 c 956,842 Franklin Street Properties 65,346 c 823,360 GEO Group 48,124 b,c 1,144,389 Getty Realty 20,237 c 484,271 Government Properties Income Trust 44,896 b,c 1,015,548 HFF, Cl. A 29,521 817,436 Kite Realty Group Trust 54,328 c 1,505,972 Lexington Realty Trust 159,009 c 1,637,793 LTC Properties 25,714 c 1,336,871 Parkway Properties 61,195 c 1,040,927 Pennsylvania Real Estate Investment Trust 49,534 c 1,140,768 PS Business Parks 14,898 c 1,691,966 RE/MAX Holdings, Cl. A 12,851 562,617 Retail Opportunity Investments 70,880 c 1,556,525 Sabra Health Care 50,818 c 1,279,597 Saul Centers 6,721 c 447,619 Summit Hotel Properties 70,947 c 933,663 Universal Health Realty Income Trust 10,840 c 683,137 Urstadt Biddle Properties, Cl. A 23,553 c 523,348 Retailing - 4.5% Asbury Automotive Group 16,449 a 915,716 Barnes & Noble 46,519 525,665 Barnes and Noble Education 33,819 a 323,648 Big 5 Sporting Goods 14,814 201,767 Blue Nile 5,303 182,529 Buckle 23,265 b 559,058 Caleres 31,890 806,498 Cato, Cl. A 19,471 640,401 Core-Mark Holding 28,897 1,034,513 Express 61,060 a 719,897 Common Stocks - 98.2% (continued) Shares Value ($) Retailing - 4.5% (continued) Finish Line, Cl. A 31,096 717,696 Five Below 38,387 a,b 1,546,612 Francesca's Holdings 34,335 a 529,789 Fred's, Cl. A 12,833 b 116,267 FTD Companies 17,661 a 363,287 Genesco 16,988 a 925,166 Group 1 Automotive 16,151 1,031,726 Haverty Furnitures 12,207 244,628 Hibbett Sports 12,525 a,b 499,747 Kirkland's 7,728 a 94,127 Lithia Motors, Cl. A 17,129 1,636,162 Lumber Liquidators Holdings 13,722 a,b 269,912 MarineMax 20,667 a 432,974 Monro Muffler Brake 21,448 1,311,974 NutriSystem 19,433 576,966 PetMed Express 8,780 178,058 Rent-A-Center 48,434 612,206 Select Comfort 31,109 a 671,954 Shoe Carnival 13,858 b 369,454 Sonic Automotive, Cl. A 18,949 356,241 Stage Stores 4,085 22,917 Stein Mart 8,459 53,715 Tailored Brands 34,814 b 546,580 The Children's Place 14,257 1,138,707 Tile Shop Holdings 23,294 a 385,516 Tuesday Morning 11,062 a 66,151 Vitamin Shoppe 17,196 a 461,713 VOXX International 18,561 a 55,497 Zumiez 8,636 a,b 155,448 Semiconductors & Semiconductor Equipment - 3.0% Advanced Energy Industries 30,872 a 1,460,863 Brooks Automation 39,625 539,296 Cabot Microelectronics 14,445 764,285 CEVA 15,441 a 541,516 Cohu 23,974 281,455 Diodes 21,609 a 461,136 DSP Group 26,285 a 315,683 Exar 38,449 a 357,960 Kopin 30,842 a 67,236 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.0% (continued) Kulicke & Soffa Industries 59,968 a 775,386 MKS Instruments 35,086 1,744,827 Nanometrics 18,542 a 414,228 Power Integrations 21,516 1,356,153 Rambus 78,208 a 977,600 Rudolph Technologies 29,354 a 520,740 Semtech 49,473 a 1,371,886 Tessera Technologies 36,561 1,405,405 Ultratech 18,985 a 438,174 Veeco Instruments 22,308 a 437,906 Software & Services - 6.6% 8x8 55,559 a 857,275 Blackbaud 32,581 2,161,424 Blucora 26,720 a 299,264 Bottomline Technologies (de) 28,203 a 657,412 CACI International, Cl. A 16,569 a 1,671,812 Cardtronics, Cl. A 34,689 a 1,547,129 CSG Systems International 25,970 1,073,340 DHI Group 39,509 a 311,726 Ebix 15,754 b 895,615 Epiq Systems 20,609 339,842 ExlService Holdings 25,390 a 1,265,438 Forrester Research 6,829 265,648 Interactive Intelligence Group 11,242 a,b 676,094 Liquidity Services 6,943 a 78,039 LivePerson 38,041 a,b 319,925 LogMeIn 17,190 a 1,553,804 ManTech International, Cl. A 20,111 757,984 MicroStrategy, Cl. A 7,375 a 1,234,870 Monotype Imaging Holdings 30,207 667,877 Monster Worldwide 49,087 a 177,204 NIC 48,935 1,149,972 Perficient 31,543 a 635,591 Progress Software 38,365 1,043,528 Qualys 20,998 a 801,914 QuinStreet 18,606 a 56,190 Shutterstock 12,750 a 812,175 SPS Commerce 11,997 a 880,700 Stamps.com 11,602 a,b 1,096,505 Common Stocks - 98.2% (continued) Shares Value ($) Software & Services - 6.6% (continued) Sykes Enterprises 31,449 a 884,660 Synchronoss Technologies 31,342 a 1,290,664 Take-Two Interactive Software 58,516 a,b 2,637,901 Tangoe 23,458 a 193,528 TeleTech Holdings 7,348 213,019 TiVo 84,640 a 1,648,787 VASCO Data Security International 25,792 a,b 454,197 Virtusa 16,037 a 395,793 XO Group 20,522 a 396,690 Technology Hardware & Equipment - 6.5% ADTRAN 36,871 705,711 Agilysys 7,915 a 88,015 Anixter International 19,042 a 1,228,209 Badger Meter 19,558 655,389 Bel Fuse, Cl. B 7,659 184,888 Benchmark Electronics 40,239 a 1,003,963 Black Box 14,232 197,825 CalAmp 28,714 a 400,560 Coherent 16,142 a 1,784,337 Comtech Telecommunications 9,173 117,506 Cray 31,174 a 733,836 CTS 20,943 389,540 Daktronics 26,877 256,407 Digi International 24,784 a 282,538 DTS 9,257 393,793 Electro Scientific Industries 34,678 a,b 195,584 Electronics For Imaging 30,594 a,b 1,496,658 ePlus 3,177 a 299,941 Fabrinet 23,354 a 1,041,355 FARO Technologies 14,552 a 523,144 Harmonic 35,310 a,b 209,388 II-VI 37,257 a 906,463 Insight Enterprises 22,517 a 732,928 Itron 24,670 a 1,375,599 Ixia 49,348 a 616,850 Littelfuse 14,781 1,903,941 Lumentum Holdings 36,205 a 1,512,283 Methode Electronics 28,419 993,812 MTS Systems 10,694 492,245 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Technology Hardware & Equipment - 6.5% (continued) NETGEAR 25,266 a 1,528,340 OSI Systems 11,661 a 762,396 Park Electrochemical 17,776 308,769 Plexus 23,741 a 1,110,604 Rofin-Sinar Technologies 16,651 a 535,829 Rogers 14,305 a 873,749 Sanmina 51,915 a 1,478,020 ScanSource 19,136 a 698,464 Super Micro Computer 26,478 a 618,791 TTM Technologies 57,568 a 659,154 Viavi Solutions 177,528 a 1,311,932 Telecommunication Services - 1.0% ATN International 6,498 422,630 Cincinnati Bell 165,036 a 673,347 Cogent Communications Holdings 32,675 1,202,767 Consolidated Communications Holdings 40,319 1,017,652 General Communication, Cl. A 18,218 a 250,497 Inteliquent 27,915 450,548 Iridium Communications 54,425 a,b 441,387 Lumos Networks 8,602 a 120,428 Spok Holdings 14,757 262,970 Transportation - 2.5% Allegiant Travel 9,789 1,292,833 ArcBest 12,001 228,259 Atlas Air Worldwide Holdings 19,905 a 852,332 Celadon Group 10,925 95,485 Echo Global Logistics 18,604 a 429,008 Forward Air 24,322 1,052,170 Hawaiian Holdings 38,550 a 1,873,530 Heartland Express 23,719 b 447,815 Hub Group, Cl. A 25,621 a 1,044,312 Knight Transportation 43,834 b 1,257,597 Marten Transport 15,532 326,172 Matson 28,893 1,152,253 Roadrunner Transportation Systems 37,615 a 300,168 Saia 14,107 a 422,646 SkyWest 40,430 1,067,756 Common Stocks - 98.2% (continued) Shares Value ($) Utilities - 3.3% ALLETE 36,833 2,195,983 American States Water 23,751 951,228 Avista 47,453 1,983,061 California Water Service Group 30,042 964,048 El Paso Electric 31,378 1,467,549 Northwest Natural Gas 17,942 1,078,494 Piedmont Natural Gas 59,084 3,547,403 South Jersey Industries 51,574 1,524,012 Spire 32,024 2,041,210 Total Common Stocks (cost $371,853,897) Principal Short-Term Investments - .0% Amount ($) Value ($) U.S. Treasury Bills 0.27%, 12/15/16 (cost $184,897) 185,000 d Other Investment - .3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,468,504) 1,468,504 e Investment of Cash Collateral for Securities Loaned - 7.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $32,894,455) 32,894,455 e Total Investments (cost $406,401,753) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $52,929,285 and the value of the collateral held by the fund was $53,900,479, consisting of cash collateral of $32,894,455 and U.S. Government & Agency securities valued at $21,006,024. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Banks 10.6 Capital Goods 9.7 Health Care Equipment & Services 8.5 Short-Term/Money Market Investments 7.3 Real Estate 6.9 Software & Services 6.6 Technology Hardware & Equipment 6.5 Materials 5.7 Commercial & Professional Services 5.5 Retailing 4.5 Pharmaceuticals, Biotechnology & Life Sciences 3.6 Consumer Durables & Apparel 3.4 Utilities 3.3 Energy 3.2 Consumer Services 3.0 Insurance 3.0 Semiconductors & Semiconductor Equipment 3.0 Transportation 2.5 Diversified Financials 2.4 Food, Beverage & Tobacco 1.9 Automobiles & Components 1.7 Telecommunication Services 1.0 Household & Personal Products .6 Media .6 Food & Staples Retailing .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 462,900,211 - - Equity Securities— Foreign Common Stocks † 2,467,302 - - Mutual Funds 34,362,959 - - U.S. Treasury - 184,937 - Other Financial Instruments: Financial Futures †† 49,780 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Long Russell 2000 Mini 29 3,620,070 December 2016 49,780 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board"). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at September 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At September 30, 2016, accumulated net unrealized appreciation on investments was $93,513,656, consisting of $110,691,062 gross unrealized appreciation and $17,177,406 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2016 (Unaudited) Common Stocks - 97.3% Shares Value ($) Application Software - 18.8% Citrix Systems 130,482 a 11,119,676 HubSpot 117,542 a 6,772,770 salesforce.com 210,718 a 15,030,515 Splunk 230,289 a,b 13,513,359 Workday, Cl. A 161,409 a,b 14,799,591 Automobile Manufacturers - 2.4% Tesla Motors 38,810 a,b Communications Equipment - 3.7% Cisco Systems 377,635 Data Processing & Outsourced Services - 7.7% Paychex 155,797 9,015,972 Visa, Cl. A 195,887 16,199,855 Electronic Components - 4.3% Amphenol, Cl. A 214,907 Health Care Equipment - 3.0% ABIOMED 26,028 a 3,346,680 DexCom 71,690 a 6,284,345 Internet Retail - 8.9% Amazon.com 20,327 a 17,020,000 Priceline Group 8,054 a 11,851,381 Internet Software & Services - 22.2% Alphabet, Cl. A 13,752 a 11,057,433 Alphabet, Cl. C 18,618 a 14,471,585 eBay 399,297 a 13,136,871 Facebook, Cl. A 128,061 a 16,426,385 LogMeIn 73,144 6,611,486 Tencent Holdings 377,900 10,470,921 IT Consulting & Other Services - 2.6% Teradata 270,492 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.3% (continued) Shares Value ($) Semiconductor Equipment - 19.3% Applied Materials 275,571 8,308,466 Broadcom 79,454 13,707,404 Lam Research 138,899 13,155,124 Microchip Technology 236,424 b 14,691,387 Texas Instruments 184,331 12,936,350 Systems Software - 4.4% Oracle 367,959 Total Common Stocks (cost $239,713,798) Other Investment - 5.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $18,548,588) 18,548,588 c Investment of Cash Collateral for Securities Loaned - 2.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $7,866,700) 7,866,700 c Total Investments (cost $266,129,086) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $24,563,015 and the value of the collateral held by the fund was $24,677,222, consisting of cash collateral of $7,866,700 and U.S. Government & Agency securities valued at $16,810,522. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Internet Software & Services 22.2 Semiconductor Equipment 19.3 Application Software 18.8 Internet Retail 8.9 Money Market Investments 8.1 Data Processing & Outsourced Services 7.7 Systems Software 4.4 Electronic Components 4.3 Communications Equipment 3.7 Health Care Equipment 3.0 IT Consulting & Other Services 2.6 Automobile Manufacturers 2.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 292,436,662 - - Equity Securities— Foreign Common Stocks † 13,707,404 10,470,921 †† - Mutual Funds 26,415,288 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note below for additional information. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $76,901,189, consisting of $79,437,208 gross unrealized appreciation and $2,536,019 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 By: /s/ James Windels James Windels Treasurer Date: November 16, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
